DISMISS and Opinion Filed December 12, 2018




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01461-CR

                                HENRY CHAVEZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00225-H

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Myers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Henry Chavez appeals his conviction for unlawful possession of a firearm by a felon. After

appellant pleaded guilty under a plea bargain agreement with the State, the trial court found him

guilty and assessed punishment, enhanced by a prior felony conviction, at ten years in prison.

Appellant then filed this appeal.

       A defendant perfects his appeal by timely filing a written notice of appeal with the trial

court clerk. See TEX. R. APP. P. 25.2(c). To be timely, the notice of appeal must be filed within

thirty days after the date sentence was imposed or within ninety days after sentencing if the

defendant timely filed a motion for new trial. See TEX. R. APP. P. 26.2(a). In the absence of a

timely perfected notice of appeal, the Court must dismiss the appeal. Ex parte Castillo, 369

S.W.3d 196, 198 (Tex. Crim. App. 2012).
           In this case, the trial court entered judgment on July 9, 2018. Because appellant did not

file a motion for new trial, appellant’s notice of appeal was due on August 8, 2018. See TEX. R.

APP. P. 26.2(a)(1). Appellant’s notice of appeal was not filed until December 5, 2018. See TEX.

R. APP. P. 25.2(c)(1). Under these circumstances, we conclude appellant’s notice of appeal was

untimely and we must dismiss the appeal.1

           We dismiss the appeal for want of jurisdiction.




                                                                           /Carolyn Wright/
                                                                           CAROLYN WRIGHT
                                                                           CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
181461F.U05




           1
              We also note that under the plea bargain agreement, appellant waived his right to appeal, and the trial court certified that appellant
waived his right to appeal. See TEX. R. APP. P. 25.2; Dears v. State, 154 S.W. 3d 610, 613 (Tex. Crim. App. 2005) (holding when right to appeal
is waived in plea bargain between defendant and State, and trial court certifies defendant waived right, court of appeals lacks jurisdiction and must
dismiss appeal)..


                                                                       –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 HENRY CHAVEZ, Appellant                           On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
 No. 05-18-01461-CR         V.                     Trial Court Cause No. F18-00225-H.
                                                   Opinion delivered by Chief Justice Wright.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Stoddart participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered December 12, 2018.




                                             –3–